DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (EP1605590A1)
 	As per claims 1 and 9-10, Koyanagi et al. disclose in paragraphs [0079]-[0085] a method for generating a linear-phase digital FlR filter (4) for a signal, wherein (see figure  24) the filter (4) comprises two individual linear-phase digital FIR subfilters (6a,b) (one filter coefficients, other filter coefficients) for respectively subfiltering the signal, in which: the two subfilters (6a,b) are provided as subsets (Ta,b) (H1,H2) having a respective number (Ma,b) of coefficients,  wherein a lower limit frequency (Ga,b) of the respective subfilter (6a,b) is greater than the ratio of the sampling frequency of the clearly shown by figure 25 for (L4a4)2), the two subsets (Ta,b) are linearly convoluted with one another to form a sum set (SU) (new filter coefficients) of which the number (L) of coefficients is the greater of the respective numbers (Ma,b) of the subsets (Ta,b), and the sum set (SU) is symmetrically truncated (see paragraphs [0089]-[0094], figures 27 and 29) to a number (Z) which is less than the number (L), resulting in a truncated sum set (SK), in order to generate the filter (4) according to the truncated sum set (SK).  It is noted that Koyanagi et al. does not specifically discloses the signal in an audio signal.  However, it would have been an obvious application to a person of ordinary skill in the before the effective filing date of the claimed invention to employ filters as disclosed by Koyanagi et al. in an audio processing system or filtering an audio signal as claimed because Koyanagi et al. discloses lowpass, high pass and bandpass filters, and it is well known in the art the filters are commonly used in audio signal processing.  
 	As per claim 2, Koyanagi et al. discloses in paragraph [0080] the subsets (Ta,b) are convoluted to form the sum set (SU) by means of a direct linear convolution in the time domain.
 	As per claims 3 and 4, the features that the sum set (SU) is truncated via a window function by means of weighting would have been an obvious modification to a person of ordinary skill in the art before the effective filling date of the claimed invention because a use of window to truncate a filter coefficient set is well known in the art (see paragraph [0003] of Koyanagi et al.)
 	As per claim 4. the features that a function acting predominantly in a boundary range of a maximum of 20% is used as a window function would have been an obvious 
 	As per claims 5 and 6 the feature that a shelving filter with the recited attenuations is used as a first or second subfilter (6a,b) would haven an obvious modification by the teaching of Koyanagi et al. in paragraph [0088] that discloses that “combining basic filters of different types in an arbitrary way causes the characteristics of the respective basic filters to cancel out one another and makes it possible to extract a desired frequency band. This makes it to possible to easily design a low pass filter, high pass filter, band pass filter, band elimination filter, com filter, etc., of a desired characteristic.”	 
 	As per claims 7 and 8, Koyanagi et al. in paragraph [0015] a subfilter includes a high pass or banpass filter that has a lower crossover frequency which is higher than the limit frequency (Ga,b) is used as a first or second subfilter (6a,b) (see figures 8 and 14).  

The prior art made of record and not relied upon disclosing cascaded subfilters is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CHUONG D NGO/Primary Examiner, Art Unit 2182